Citation Nr: 1122471	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Waccamaw Community Hospital on October 24, 2008. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from September 1967 to May 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.  An undated notice of disagreement was received, a statement of the case was issued in November 2009, and a substantive appeal was received in May 2010.  The Veteran testified before the undersigned at a Board hearing at the local Regional Office in December 2010.  

The appeal is REMANDED to the VAMC in Charleston, South Carolina.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment or reimbursement for medical services provided at Waccamaw Community Hospital on October 24, 2008.  Importantly, in his statements of record and at the Board hearing, the Veteran asserts that he sought treatment at the VA Myrtle Beach Outpatient Clinic that same day.  He was seen by a nurse practitioner who indicated that she was unable to treat him for his kidney stones at the clinic and directed him to go to the emergency room.  As these records are pertinent to the Veteran's claim and perhaps show prior authorization for private treatment, the Board finds that these records must be obtained.   

Further, the statement of the case did not provide the applicable regulations under the Millenium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Rather, the statement of the case provided the regulations codified at 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.121 and 17.126, which primarily pertain to private treatment without prior authorization of service-connected disabilities, and, in turn, are not relevant to the instant claim.  Accordingly, if the VAMC continues to deny this claim, it should issue a supplemental statement of the case with the appropriate regulations.     

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain the October 24, 2008 VA treatment records from the VA Myrtle Beach Outpatient Clinic.   

2.  Thereafter, and any further development deemed necessary, the VAMC in Charleston, South Carolina should review the Veteran's claim and determine if the benefit sought can be granted.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, to specifically include the requirements set forth under Veterans' Millenium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


